Mr. Chief Justice Shepard
dissenting:
I am compelled to dissent from the opinion and judgment in this case. In my judgment Matthews was not a fellow servant of plaintiff. It was the duty of the corporation to place the trim of the doors and windows in the room for the carpenters to set in place. Plaintiff was assigned to fix up the trim in a certain door. Matthews was performing the duty of the corporation, and his negligence in performing it was its negligence. The trim which fell and injured the plaintiff was for a window which it was not his duty to work on. It was so negligently set up straight against the wall that its fall might have been occasioned by an ordinary shaking of the floor, or probably by a gust of wind through the open window. Plaintiff was not called on to notice its dangerous condition. Its fall was not due to his negligence, and the corporation should be held responsible for his injuries. At least, the question of negligence and contributory negligence should have been submitted to the jury.
The duty of the master to furnish a safe place and appliances for work is laid down in the following cases: McCauley v. Southern R. Co. 10 App. D. C. 560, 564; Butler v. Frazee, 25 App. D. C. 392; Hough v. Texas & P. R. Co. 100 U. S. 213, 218, 25 L. ed. 612, 615; Northern P. R. Co. v. Herbert, 116 U. S. 642, 648, 29 L. ed. 755, 758, 6 Sup. Ct. Rep. 590.
*562There are many other cases to the same effect, holding that where the duty is one owing by the master, and he intrusts it to the performance of a servant or agent, the negligence of such servant or agent is the negligence of the master. As the master is charged with the duty of providing safe and suitable appliances for the servant, and intrusts such a duty to an- employee, such employee represents the master, and his negligence in such case is the negligence of the master.